DETAILED ACTION
The present application was filed on or about 15 November 2018. 
The present application claims priority to Provisional Application 62/588715 filed on or about 20 November 2017. 
Applicant cancelled Claim 13.
Claims 1-12 and 14-20 are rejected.
Any objection or rejection not maintained in this Detailed Action is withdrawn. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2021 has been entered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 13 January 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Hagersten et al (US 2015/0347297 A1 referred hereinafter as Hagersten).
Claims 1-7, 9-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hagersten.
The applied reference has common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly 
In regards to Claim 1, Hagersten discloses a data management method for a multi core-processor system including a plurality of processor cores, a plurality of caches (Hagersten [0018-0021; Fig. 1] teaches multiple embodiments of a computer processor and cache hierarchy method.  Each of the embodiments describe a node where a node has at least one processor and two or more cache levels.  Hagersten [0018-0021].  Hagersten [0018] teaches that the computer processing system has multiple nodes.  Therefore, because there are multiple nodes and each node has a processor and two cache levels, Hagersten teaches a multi-core process system with a plurality of caches.), and a behavior history table (Hagersten [0158] teaches a Reuse History Table.) the plurality of caches including a first cache level and a second caches of a second cache level (Hagersten [0020, Fig.1] teaches a data management system having at least two levels of caches.), the method comprising: 
tracking reuse information of learning cache lines stored in at least one cache of the first caches or second caches (Hagersten [0153] teaches reuse aware cache line tracking to predict each cache line’s reuse behavior.  Hagersten [0008, 00018-0021] defines a cache line as fixed sizes of data installed into caches where the cache lines are stored in at least one of a first or second caches.); 
recording the reuse information in the behavior history table (Hagersten [0158] teaches a cache line’s reuse information metadata is collected and recorded in a Reuse History Table.); and 
determining a placement policy with respect to future operations that are to be performed on a plurality of cache lines stored in the first caches or the second caches, based on the reuse information in the behavior history table (Hagersten [0153] teaches a global cache placement policy that is developed based upon cache line reuse behavior.  The purpose of the global cache placement policy is to predict each cache line’s behavior to predict where cached data will be needed and placing that data in the cache levels where it is likely to be reused.  Hagersten [0153].), 
the reuse information including a plurality of behavior counters (Hagersten [0154-0156] teaches building a reuse aware placement (RAP) strategy to predict cache reuse.  Part of the RAP is identifying reuse behavior for cache lines and using a counter to count the number of cache line accesses.  Hagersten [0156].  Hagersten’s disclosure is consistent with Applicant’s Specification that defines a counter counting read accesses and write accesses.  Specification [0080].) corresponding, respectively, to the plurality of cores (Hagersten [0019-0021; Fig. 17A] teaches the cache line reuse behavior corresponds to the activity of one or more cores.).  
wherein each behavior counter, from among the plurality of behavior counters, corresponds to a different core from among the plurality of cores (Hagersten [153-156; Fig. 1 #101, #102] teaches the capturing a dataset’s reuse at different cache levels using the RAP strategy.  As depicted in Fig. 1, RAP reuse counters track the reuse history .
In regards to (Currently Amended) Claim 2, Hagersten discloses the method of claim 1, the method further comprises: updating, by the multi-core process system (Hagersten [0018-0021; Fig. 1] teaches multiple embodiments of a computer processor and cache hierarchy method.  Each of the embodiments describe a node where a node has at least one processor and two or more cache levels.  Hagersten [0018-0021].  Hagersten [0018] teaches that the computer processing system has multiple nodes.  Therefore, because there are multiple nodes and each node has a processor and two cache levels, Hagersten teaches a multi-core process system with a plurality of caches.), at least one behavior counter from among the plurality of behavior counters (Hagersten [0158, 0162] teaches a Reuse History Table cataloguing the associativity between a dataset and its reuse history.  The Reuse History Table records reuse history for each level in the cache hierarchy by keeping entries consisting of a dataset identifier (DID) entry, reuse information collected for the dataset, and a set of counters.  This teaches a behavior history table or Reuse History Table having at least two behavior counters.) each time a type of usage corresponding to the at least one behavior counter occurs with respect to at least one of the learning cache lines (Hagersten [0158] teaches incrementing a counter each time a reused learning cache line is replaced or having a reuse counter in combination with a replacement counter incremented each time a learning cache line is replaced.).  
In regards to (Currently Amended) Claim 3, Hagersten discloses the method of claim 2, wherein the method further comprises: updating, by the multi-core processor system, at least one behavior counter from among the plurality of behavior counters each time at least one of the learning cache lines is accessed by a read request (Hagersten [0158, 0162] teaches .  
In regards to Claim 4, Hagersten discloses the method of claim 1, further comprising: storing the determined placement policy in the behavior history table (Hagersten [0160] teaches a placement policy is recorded in a policy field in each Reuse History Table entry.).  
In regards to (Currently Amended) Claim 5, Hagersten discloses the method of claim 1, further comprising:  randomly selecting at least some cache lines among the plurality of cache lines stored in at least one cache of the first caches or second caches as the learning cache lines (Hagersten [0157] teaches randomly selecting learning cache lines.).  
In regards to (Currently Amended) Claim 6, Hagersten discloses the method of claim 1, wherein the second cache level is at a higher level than the first cache level (Hagersten [0004; Fig. 1] teaches a second cache is an L2 cache at a higher level than the L1 cache.), and the learning cache lines are stored in at least one cache of the first caches or the second caches (Hagersten [0157] teaches installing learning cache lines in all levels.).  
In regards to (Currently Amended) Claim 7, Hagersten discloses the method of claim 1, wherein the plurality of processor cores includes a first core and second core (Hagersten [0019, 0184] teaches a node having at least one processor core and a multicore processing system embodiment.), and the first and second cores share the first caches and the second caches (Hagersten [0020-0021] teaches a plurality of nodes each having at least one processor core and sharing a last level cache and a highest level giant cache.  Hagersten [0127-0131; Fig. 13 #1310, #1316, #1320, #1326, #1330, #1336; Fig. 14 #1416, #1420, $1426, #1430, #1436] also teaches two or more cache’s in a single cache hierarchy.).  
In regards to Claim 9, Hagersten discloses a multi-core processor system comprising (Hagersten [0019, 0184] teaches a multimode processing system including a plurality of processor cores.): a plurality of processor cores; and a plurality of caches (Hagersten [0018-0021; Fig. 1] teaches multiple embodiments of a computer processor and cache hierarchy method.  Each of the embodiments describe a node where a node has at least one processor and two or more cache levels.  Hagersten [0018-0021].  Hagersten [0018] teaches that the computer processing system has multiple nodes.  Therefore, because there are multiple nodes and each node has a processor and two cache levels, Hagersten teaches a multi-core process system with a plurality of caches.); and a behavior history table (Hagersten [0020, Fig.1] teaches a data management system having at least two levels of caches.), the plurality of caches including first caches of a first cache level and second caches of a second cache level (Hagersten [0020, Fig.1] teaches a data management system having at least two levels of caches.), the first and second cache levels being different cache levels with respect to each other (Hagersten [0018-0021; Fig. 1] teaches multiple caches having different levels.); and wherein, at least one processor core from among the plurality of processor cores is configured to determine a placement policy with respect to future operations that are to be performed on a plurality of cache lines stored in at least one cache of the first caches or the second caches, based on reuse information (Hagersten [0153] teaches a global cache placement policy that is developed based upon cache line reuse behavior.  The purpose of the global cache placement policy is to predict each cache line’s behavior to predict where cached data will be needed and placing that data in the cache levels where it is likely to be reused.  Hagersten [0153].) recorded in a behavior history table (Hagersten [0158] teaches a cache line’s reuse information metadata is collected and recorded in a Reuse History Table.), wherein the reuse information is information about reuse of learning cache lines stored in at least one cache of the first caches or the second caches (Hagersten [0153] teaches reuse aware cache line tracking to predict each cache line’s reuse behavior.  Hagersten [0008, 00018-0021] defines a cache line as fixed sizes of data installed into caches where the cache lines are stored in at least one of a first or second cache.) the reuse information including a plurality of behavior counters (Hagersten [0154-0156] teaches building a reuse aware placement (RAP) strategy to predict cache reuse.  Part of the RAP is identifying reuse behavior for cache lines and using a counter to count the number of cache line accesses.  Hagersten disclosure is consistent with Applicant’s Specification that defines a counter counting read accesses and write accesses.  Specification [0080].) corresponding, respectively, to the plurality of cores (Hagersten [0019-0021; Fig. 17A] teaches the cache line reuse behavior corresponds to the activity of one or more cores.) wherein each behavior counter, from among the plurality of behavior counters, corresponds to a different core from among the plurality of cores (Hagersten [153-156; Fig. 1 #101, #102] teaches the capturing a dataset’s reuse at different cache levels using the RAP strategy.  As depicted in Fig. 1, RAP reuse counters track the reuse history of L1 cache levels which are depicted as associated with individual CPU cores out of a plurality of CPU cores.  Hagersten [0004, Fig.1 #101, #102].).
In regards to (Currently Amended) Claim 10, Hagersten discloses the system of claim 9, the at least one processor core is configured to update at least one reuse counter from among the plurality of reuse counters (Hagersten [0158, 0162] teaches a Reuse History Table cataloguing the associativity between a dataset and its reuse history.  The Reuse History Table records reuse history for each level in the cache hierarchy by keeping entries consisting of a dataset identifier (DID) entry, reuse information collected for the dataset, and a set of counters.  each time a type of usage corresponding to the at least one reuse counter occurs with respect to at least one of the learning cache lines (Hagersten [0158] teaches incrementing a counter each time a reused learning cache line is replaced or having a reuse counter in combination with a replacement counter incremented each time a learning cache line is replaced.).  
In regards to (Currently Amended) Claim 11, Hagersten discloses the system of claim 9, wherein the behavior history table includes at least one unused counter, and the at least one processor core is configured to update the at least one unused counter each time at least one of the learning cache lines is replaced before a single reuse of the learning cache lines has occurred (Hagersten [0158-0159] teaches a plurality of unused counters that are incremented each time an unused learning cache line is replaced from the corresponding cache level and another counter this is incremented each time a reused learning cache line is replaced.).  
In regards to Claim 12, Hagersten discloses the system of claim 9, wherein the behavior history table includes a policy field that stores a policy in accordance with the placement policy determined by the at least one processor core (Hagersten [0160] teaches a placement policy is recorded in a policy field in each Reuse History Table entry.).  
In regards to Claim 14, Hagersten discloses the system of claim 9, wherein each of the learning cache lines is extended with a reuse information field that is configured to store reuse information of the learning cache lines (Hagersten [0161] teaches extending learning cache lines with reuse information.).  
In regards to (Currently Amended) Claim 15, Hagersten discloses the system of claim 9, wherein the learning cache lines are each cache lines from among a plurality of cache lines that are stored in at least one of the first caches or the second caches (Hagersten [0157] teaches selecting learning cache lines from a subset of all cache lines.).  
In regards to Claim 16, Hagersten discloses the system of claim 15, wherein each learning cache line is extended with a learning bit indicating that the learning cache line is a learning cache line (Hagersten [0161] teaches a cache line having a learning bit designating the cache line as a learning cache line.).  
In regards to (Currently Amended) Claim 17, Hagersten discloses the system of claim 9, wherein the second cache level is higher than the first cache level (Hagersten [0004; Fig. 1] teaches the second cache at a higher level than the first cache.).  
In regards to (Currently Amended) Claim 18, Hagersten discloses the system of claim 9, wherein the plurality of processor cores includes a first core and second core (Hagersten [0019, 0184] teaches a node having at least one processor core and a multicore processing system embodiment.), and the first core and the second core share the first caches and the second caches (Hagersten [0020-0021] teaches a plurality of nodes each having at least one processor core and sharing a last level cache and a highest level giant cache.  Hagersten [0127-0131; Fig. 13 #1310, #1316, #1320, #1326, #1330, #1336; Fig. 14 #1416, #1420, $1426, #1430, #1436] also teaches two or more cache’s in a single cache hierarchy.).  
In regards to (Currently Amended) Claim 20, Hagersten discloses a non-transitory computer-readable storage medium comprising instructions (Hagersten [0212] teaches the embodiments of the invention are carried out by a computer program, software, or firmware tangibly embodied in a computer readable storage medium for execution by a general purpose  that, when executed by at least one processor core of a multi-core system including a plurality of processor cores, a plurality of caches(Hagersten [0018-0021; Fig. 1] teaches multiple embodiments of a computer processor and cache hierarchy method.  Each of the embodiments describe a node where a node has at least one processor and two or more cache levels.  Hagersten [0018-0021].  Hagersten [0018] teaches that the computer processing system has multiple nodes.  Therefore, because there are multiple nodes and each node has a processor and two cache levels, Hagersten teaches a multi-core process system with a plurality of caches.), and a behavior history table (Hagersten [0158] teaches a Reuse History Table.), the plurality of caches including first caches of a first cache level and second caches of a second cache level (Hagersten [0020, Fig.1] teaches a data management system having at least two levels of caches.), cause the at least one processor core to perform operations including, tracking reuse information of learning cache lines stored in at least one cache of the first caches or the second caches (Hagersten [0153] teaches reuse aware cache line tracking to predict each cache line’s reuse behavior.  Hagersten [0008, 00018-0021] defines a cache line as fixed sizes of data installed into caches where the cache lines are stored in at least one of a first or second cache.); recording the reuse information in the behavior history table (Hagersten [0158] teaches a cache line’s reuse information metadata is collected and recorded in a Reuse History Table.); and determining a placement policy with respect to future operations that are to be performed on a plurality of cache lines stored in the first caches or the second caches, based on the reuse information in the behavior history table (Hagersten [0153] teaches a global cache placement policy that is developed based upon cache line reuse behavior.  The purpose of the global cache placement policy is to predict each cache line’s behavior to predict where cached data will be needed and placing that data in the cache  ,the reuse information including a plurality of behavior counters (Hagersten [0154-0156] teaches building a reuse aware placement (RAP) strategy to predict cache reuse.  Part of the RAP is identifying reuse behavior for cache lines and using a counter to count the number of cache line accesses.  Hagersten disclosure is consistent with Applicant’s Specification that defines a counter counting read accesses and write accesses.  Specification [0080].) corresponding, respectively, to the plurality of cores (Hagersten [0019-0021; Fig. 17A] teaches the cache line reuse behavior corresponds to the activity of one or more cores.) wherein each behavior counter, from among the plurality of behavior counters, corresponds to a different core from among the plurality of cores (Hagersten [153-156; Fig. 1 #101, #102] teaches the capturing a dataset’s reuse at different cache levels using the RAP strategy.  As depicted in Fig. 1, RAP reuse counters track the reuse history of L1 cache levels which are depicted as associated with individual CPU cores out of a plurality of CPU cores.  Hagersten [0004, Fig.1 #101, #102].).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hagersten further in view of   Chisti, et al; "Distance Associativity for High-Performance Energy-Efficient Non-Uniform Cache Architectures"; School of Electrical and Computer Engineering, Purdue University. Dec. 3-5, 2003 (referred hereinafter as Chisti).
In regards to (Currently Amended) Claim 8, Hagersten discloses the method of claim 7. 
Hagersten does not teach wherein the first core has a shorter access time to at least one cache of the first caches than the second core, and the second core has a shorter access time to at least one cache of the second caches than the first core.
Chisti teaches wherein the first core has a shorter access time to at least one cache of the first caches than the second core, and the second core has a shorter access time to at least one cache of the second caches than the first core (Chisti [Pg. 1] teaches non-uniform cache architecture (NUCA) that allows for fast access to close subarrays while retaining slow access to far subarrays.  NUCA can place only a few blocks within a given cache set in the fastest subarrays and employs a high bandwidth switched network to swap blocks within the cache hierarchy.  Chisti [Pg. 1].  Chisti [Pg. 1] teaches an improvement to NUCA, that separates .  
It would have been obvious to one of ordinary skill in the art, having the teachings of Hagersten and Chisti, before the effective filing date of the invention, to combine the Non-Uniform access with Replacement and Placement Using Distance associativity cache (NuRAPID) of Chisti into the method of Hagersten. All the elements as disclosed were known at the time of the effective filing date of the invention. Both references are directed to similar fields and address the problems associated with organizing, storing, and accessing data. The motivation to combine Hagersten and Chisti is to increase the performance and energy efficiency of Hagersten’s cache.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hagersten further in view of Rajamony et al (US 7,287,122 B2 referred hereinafter as Rajamony).
In regards to Claim 19, Hagersten discloses the system of claim 18, wherein the behavior history table includes a first reuse counter and a second reuse counter (Hagersten [0157-0158] teaches reuse counters for each learning cache line at different cache levels.).
Hagersten does not teach first core reuse counter and second core reuse counter, the first core reuse counter is incremented in response to at least one of the learning cache lines being accessed by the first core and the second core reuse counter is incremented in response to at least one of the learning cache lines being accessed by the second core
Rajamony discloses first core reuse counter and second core reuse counter, the first core reuse counter is incremented in response to at least one of the learning cache lines being accessed by the first core and the second core reuse counter is incremented in response to at least one of the learning cache lines being accessed by the second core .  
It would have been obvious to one of ordinary skill in the art, having the teachings of Hagersten and Rajamony, before the effective filing date of the invention, to combine the core reuse counters of Rajamony into the behavior reuse of Hagersten. All the elements as disclosed were known at the time of the effective filing date of the invention. Both references are directed to similar fields and address the problems associated with organizing, storing, and accessing data. The motivation to combine Hagersten and Chisti is to increase the performance and energy efficiency of Hagersten’s cache.

Response to Arguments
Applicant argues Hagersten does not teach “wherein each behavior counter from among the plurality of behavior counters, corresponds to a different core from among the plurality of cores.”  Applicant’s argument is not persuasive.  Hagersten [0153-0156] teaches building a reuse aware placement (RAP) strategy to predict cache reuse.  Part of the RAP is identifying reuse behavior for cache lines and using a counter to count the number of cache line accesses.  Hagersten [0153].  Hagersten disclosure is consistent with Applicant’s Specification that defines a counter counting read accesses and write accesses.  Specification [0080].  Hagersten [153-156; Fig. 1 #101, #102] teaches the capturing a dataset’s reuse at different cache levels using the RAP strategy.  As depicted in Fig. 1, RAP reuse counters track the reuse history of L1 cache levels 
A review of the Interview Summary of an interview held on or about 08 October 2020 may help to advance prosecution.  During the interview Attorney Ambrose indicated that the counters were per core counters and each CPU was a multicore CPU.  This Examiner stated that if Attorney Ambrose could draft claims that claimed a multi-core CPU where each core has a dedicated counter, then such an amendment might be sufficient to overcome the cited art.  However, instead the amendment filed is “wherein each behavior counter from among the plurality of behavior counters, corresponds to a different core from among the plurality of cores.”  In prior office actions, it was brought to the Applicant’s attention that Hagersten teaches a plurality of cores as a plurality of CPUs.  Hagersten [Fig. 1].  Each CPU has a dedicated L1 cache.  Hagersten [Fig. 1 #101, #102].  Each level of the cache is subject to RAP strategy.  Hagersten [0153-0156].  Because RAP strategy uses counters, each L1 cache has a dedicated counter associated with a single CPU and its associated core.  
Applicant argues Claims 1, 9, and 20 are not taught by Hagersten which means Examiner’s 35 U.S.C. 103 rejection should be withdrawn as those claims now depend from allowable claims.  Applicant’s argument is not persuasive.  Claims 1, 9, and 20 are rejected. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on (571) 272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.F.W./Examiner, Art Unit 2138                                                                                                                                                                                                                                                                                                                                                                                       /Michael Krofcheck/Primary Examiner, Art Unit 2138